United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.O., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Quincy, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2117
Issued: February 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 16, 2013 appellant, through her attorney, filed a timely appeal of an
August 1, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a knee condition
due to her job duties.
On appeal counsel argued that appellant had submitted sufficient medical evidence to
require further development by OWCP.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 19, 2012 appellant, then a 52-year-old city carrier, filed an occupational
disease claim alleging that on July 5, 2012 she became aware that her October 18, 2010
condition was caused or aggravated by her federal employment. She stated that walking with a
heavy mailbag on uneven surfaces resulted in her condition. Appellant also noted that she
originally believed that this was a recurrence of a May 2012 employment injury.2
In support of her claim, appellant submitted a report dated July 5, 2012 from Dr. David
Bingham, an osteopath, who reported her bilateral knee pain for four to five years worsened by
carrying her mailbag while walking on uneven surfaces and traversing stairs. Dr. Bingham
found that she walked with a limp on the right and had limited range of motion in her right knee
with normal strength. He reported significant patellar crepitus bilaterally and strongly positive
patellar grind test on the right. Dr. Bingham reviewed x-rays and diagnosed tricompartmental
osteoarthritis with full-thickness joint loss in the right knee and on the left less loss of cartilage
height. He diagnosed bilateral knee osteoarthritis. Dr. Bingham stated, “This patient has pretty
advanced osteoarthritis of her knees for someone her age. Given her lack of history of major
trauma, I think it is reasonable to assume that a significant component is wear. It has to do with
her carrying a heavy load for over two decades for the [employing establishment].”
Appellant stated that she had worked for the employing establishment for 31 years and
had been a letter carrier for 28 years. She stated that she was required to walk on uneven ground,
up and down steps and through ice and snow. Appellant noted that she was required to carry a
mailbag and attributed her knee conditions to these activities.
In a letter dated November 16, 2012, OWCP requested additional factual and medical
evidence in support of appellant’s claim. Appellant submitted an additional statement describing
her job duties on July 4, 2012 including carrying a mailbag weighing up to 30 pounds for six
hours a day while walking 6 to 10 miles. She stated that walking through snow and ice, on
uneven ground, climbing steps, stooping and bending were hard for her and contributed to her
knee condition.
Dr. Bingham completed a note on August 23, 2012 and diagnosed bilateral knee
osteoarthritis.
In a report dated December 10, 2012, Dr. Bingham noted that he first examined appellant
on July 5, 2012 due to her bilateral knee conditions. He described her employment duties as a
mail carrier of 20 years including carrying a heavy bag up and down stairs and while long
distance walking. Dr. Bingham found severely limited range of motion in appellant’s right knee
with prominent patellar crepitus on active and passive range of motion of both knees. He
reviewed x-rays which demonstrated severe tricompartmental arthritis especially in the

2

The record reveals that appellant filed a claim for a left knee injury for which OWCP assigned File
No. xxxxxx140.

2

patellofemoral compartment of both knees with considerable loss of joint space. Dr. Bingham
diagnosed severe osteoarthritis of bilateral knees worse on the right. He stated:
“As for the cause of this disease, lacking significant history of trauma and
severity of the arthritis, certainly a long history of load bearing is likely a
considerable contributing factor to this. It is certainly unusual to have arthritis
this severe in a patient this young and fit with no significant history of knee
injury. I suspect that especially the need to carry heavy loads up and down stairs
is a significant contributing factor to her arthritis and certainly her need to
continue doing so is her major exacerbating factor at this time.”
OWCP denied appellant’s claim by decision dated January 24, 2013. It found that
Dr. Bingham’s reports addressing a causal relationship between her duties and her condition
were speculative and equivocal.
Counsel requested an oral hearing on February 1, 2013. Dr. Bingham submitted a report
dated March 26, 2013 and stated that he was unable to provide a specific cause or relationship of
her osteoarthritis. He opined that there was a possibility that appellant’s mail carrying was a
contributing factor, but that he could not state that this was the only or even dominant factor and
it was difficult given the many possible causes of osteoarthritis and the fact that it was a
degenerative disease.
Appellant testified at the oral hearing on May 17, 2013 that she had undergone knee
replacement surgery on the left on March 27, 2013 and on the right on April 18, 2013. She also
submitted a newspaper article regarding her knee replacements.
By decision dated August 1, 2013, the hearing representative found that Dr. Bingham’s
reports were not sufficient to establish a causal relationship between appellant’s diagnosed
condition and her employment.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”3 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.

3

20 C.F.R. § 10.5(q).

3

The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.4
ANALYSIS
Appellant has submitted medical evidence from Dr. Bingham diagnosing bilateral knee
osteoarthritis and submitted factual statements attributing her knee conditions to her employment
duties as a mail carrier including walking on uneven surfaces and up and down stairs for multiple
years while carrying up to 30 pounds. However, the Board finds that appellant has not submitted
sufficient medical evidence to establish a causal relationship between her diagnosed condition
and her employment duties.
Appellant submitted a series of reports from Dr. Bingham addressing the relationship
between her employment duties and her knee condition. Beginning in July 2012, Dr. Bingham
stated, “Given her lack of history of major trauma, I think it is reasonable to assume that a
significant component is wear, it has to do with her carrying a heavy load for over two decades
for the [employing establishment].” He also opined in December 2012 that her long history of
load bearing was “likely” a contributing factor to bilateral knee osteoarthritis. Dr. Bingham
stated, “It is certainly unusual to have arthritis this severe in a patient this young and fit with no
significant history of knee injury. I suspect that especially the need to carry heavy loads up and
down stairs is a significant contributing factor to her arthritis….” However, in his most recent
report dated March 26, 2013, Dr. Bingham stated that he was unable to provide a specific cause
or relationship of her osteoarthritis. He suggested that there was a possibility that appellant’s
mail carrying was a contributing factor, but concluded that he could not state that this was the
only or even dominant factor given the many possible causes of osteoarthritis and the
degenerative nature of the disease.
The Board finds that Dr. Bingham’s reports are equivocal on the relationship between
appellant’s diagnosed condition and her employment. He initially offered supportive opinion
evidence throughout 2012, but in his more recent report, he suggests that there are many possible
causes of osteoarthritis and that he could not clearly attribute appellant’s condition to her work.
While it is not necessary for Dr. Bingham to find that appellant’s work was the only or dominant
factor in her knee osteoarthritis as he suggests, he must provide a clear, consistent and
unequivocal statement that he believes that her work duties contributed in some way to her
diagnosis and must provide medical reasoning explaining how and why he reached his
conclusion in order to meet appellant’s burden of proof. Given that his most recent opinion on
causal relationship is substantially less supportive of appellant’s claim, the Board finds that his
reports are not sufficient to meet appellant’s burden of proof and do not require further
development by OWCP.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

4

Lourdes Harris, 45 ECAB 545, 547 (1994).

4

CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish causal relationship between her diagnosed condition and her implicated employment
duties required to establish her occupational disease claim.
ORDER
IT IS HEREBY ORDERED THAT the August 1, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 18, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

